455 F.2d 517
Harold S. HOBSON, Plaintiff-Appellee,v.Cyrus S. EATON, Defendant-Appellant.
No. 20883.
United States Court of Appeals,Sixth Circuit.
June 28, 1971.

James J. Schiller, Cleveland, Ohio, Marshman, Snyder & Seeley, Cleveland, Ohio, William F. Snyder, Cleveland, Ohio, on brief, for appellant.
Sidney D. L. Jackson, Jr., Cleveland, Ohio, Gary L. Bryenton, Richard R. Hollington, Jr., Baker, Hostetler & Patterson, Cleveland, Ohio, counsel of record, for appellee.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
This case coming on for consideration on the record on appeal and on the briefs and oral arguments of counsel, and it appearing that the substantial issues attempted to be raised on this appeal were resolved in a previous appeal (Hobson v. Eaton, 399 F.2d 781 (6th Cir. 1968), cert. denied, 394 U.S. 928, 89 S.Ct. 1189, 22 L.Ed.2d 459 (1969)), and the Court having concluded that such additional issues as are attempted to be raised are without merit,


2
It is ordered that the judgment of the District Court, 327 F.Supp. 74, be and it hereby is affirmed.